Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Paula Halsey (assistant to attorney of record Mr. Ryan Bergeron) on 12/02/2021.

The application has been amended as follows:
SPECIFICATION:
[0001] The present application is a continuation of U.S. Patent Application No.
14/170,120 filed January 31, 2014, now U.S. Patent No. 10,144,100, which is a
continuation of U.S. Patent Application No. 12/698,777 filed February 2, 2010, now U.S. Patent No. 8,640,338, and is a continuation-in-part of U.S. Patent Application No. 12/364,216 filed February 2, 2009, published as U.S. Patent Application Publication No. 2010/0192375 and now abandoned, the disclosures of which are hereby incorporated
herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/02/2021